Filed 10/28/20 P. v. Johnson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C091072

                   Plaintiff and Respondent,                                       (Super. Ct. No.
                                                                              STKCRFECOD20190009160)
         v.

ALONZO DEON JOHNSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Alonzo Deon Johnson asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         A police officer was dispatched to a residential apartment address in response to a
loud music complaint in a high crime and gang area. The officer observed a vehicle pull


                                                             1
into the apartment complex parking lot and heard loud music coming from it. When
defendant exited the passenger side of the vehicle and started walking away, the officer
asked him to come back but defendant said “no.” Defendant continued walking and kept
his hand on the front of his waistband. The officer illuminated defendant with his
flashlight and saw something that appeared to be the handle of a gun. The officer told his
partner “twelve-oh-twenty,” alerting to a firearm, and defendant started running. The
officer chased defendant and yelled “drop the gun,” but defendant continued to hold the
object in his waistband. When defendant went around a corner and the officer lost sight
of him, the officer heard his partner yelling “drop the gun.” The officer caught up and
saw his partner shoot defendant with a Taser. Defendant was arrested but a gun was not
found. The officer’s partner told the officer defendant had dropped a gun during the
chase. At the time of his arrest, defendant did not have any object on his person that
looked like a gun.
       The People charged defendant with being a felon in possession of a firearm
(Pen. Code, § 29800, subd. (a)(1) -- count 1)1 and misdemeanor resisting arrest
(§ 148, subd. (a)(1) -- count 2). Defendant moved to suppress the evidence pursuant
to section 1538.5, arguing the officers lacked reasonable suspicion for the detention and
probable cause for the arrest. The trial court denied the motion, finding the police had
reasonable suspicion to detain defendant after defendant began fleeing and the officer
saw what appeared to be a gun.
       Defendant ultimately pleaded no contest to both counts. The trial court sentenced
defendant to the midterm of two years on count 1, suspended execution of sentence, and
placed him on informal probation for five years. As part of the plea agreement,
defendant waived 99 days of presentence credit.
       Defendant obtained a certificate of probable cause.


1 Undesignated statutory references are to the Penal Code.


                                             2
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                   MAURO, Acting P. J.



We concur:



   /S/
MURRAY, J.



    /S/
DUARTE, J.




                                              3